Title: To Thomas Jefferson from Joseph Priestley, 7 May 1803
From: Priestley, Joseph
To: Jefferson, Thomas


          
            Dear Sir,
            Northumberland May 7. 1803
          
          I have now to acknowledge the receipt of two of your valuable letters, one of them directed to me at Philadelphia, and the other to this place. They give me the more pleasure as I perceive by them that you are not so much occupied by public business, but that you are at leisure for speculation of a different and higher nature, and that you do not think unfavourably of my late tract on the comparison of Socrates and Jesus. Your flattering invitation to enter farther into the comparison of Jesus with other philosophers, I cannot, at least at present, attend to, tho I should be glad if you, or some other person, would take it up.
          With respect to one part of your letter to Dr Rush, which I thank you for sending me, you will allow me to express some surprize (tho it is not very extraordinary that, educated, and situated, as different men are, they should see any subject in different lights) that you should be of opinion, that Jesus never laid claim to a divine mission. It is an opinion that I do not remember ever to have heard before. By this means you, no doubt, make him to have been no imposter, but then you make many others to have been such, who yet appear to have been men of great integrity and piety; and who, besides having no advantage to expect from any scheme of an imposture, must have been less qualified to carry it on. If Mahomet could not be classed with impostors, is it at all probable that his immediate followers, who must then have been such, could have established his religion, as those of Jesus did his; and his disciples had originally as much ambition and jealousy as those of Mahomet, and yet they all pretended to act by authority from him. How came so many persons, hundreds in the first instance, and thousands presently after, to believe that Jesus did pretend to a divine mission, and to be satisfied, by some means or other, that his pretensions were well founded. What could have induced any Jew to abandon his favourite idea of their Messiah being a temporal prince, and to receive in that character one who disclaimed all worldly power? With respect to natural ability, or advantage of any other kind, the apostles, at least Paul, were upon a level with Jesus; and yet they all submitted to him as their leader, and as much after he was dead, as while he was living.—How came the Gnostics, the philosophers of the age, who despised the apostles as illiterate men, to admit the supposed high claims of Jesus, tho equally illiterate? There must have been a wonderful power of imposing upon mankind somewhere, and for no probable or rational end that we can discover, and this appears to me to be as great a miracle as any that is ascribed to Jesus; whereas the supposition that Jesus had a divine mission, and that he gave sufficient evidence of it solves every difficulty. It accounts for his superior knowledge and all the authority that he assumed, and makes the whole of the subsequent history consistent and natural, which no other hypothesis does. Without this the question of the people of Nazareth where Jesus was brought up, remains unsolved, Whence has this man this wisdom?
          But I ask pardon for writing in this manner, and by no means wish to draw you into a controversy, or a correspondence on the subject; but suggest the hints for your private consideration.
          I think myself greatly honoured by your repeated kind invitations, but fear that my health will not admit of my availing myself of them.
          With the truest attachment, I am yours sincerely,
          
            J Priestley
          
        